Exhibit 10(a)2

FIRST AMENDMENT TO THE SOUTHERN COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, the Board of Directors of Southern Company Services, Inc. (the
“Company”) heretofore established and adopted the Southern Company Supplemental
Executive Retirement Plan, as amended and restated effective May 1, 2000 (the
“Plan”); and

WHEREAS, Section 6.2 of the Plan provides that the Plan may be amended or
modified at any time by the Company; and

WHEREAS, the Company has authorized its officers to amend the Plan to name new
officer positions, and any successors thereto, to serve on the Administrative
Committee; and

WHEREAS, officer positions appointed to the Administrative Committee shall
assume such duties as of the later of March 1, 2006 or the date such officer
position is filled, provided any officer previously appointed to the
Administrative Committee designated as a successor to such appointed status
pursuant to this amendment shall continuously retain member status on the
Administrative Committee since the time of his original appointment.

NOW, THEREFORE, effective March 1, 2006, the Company hereby amends the Plan
as follows:

1.

The Plan is amended to delete existing Section 3.1 and replace it with the
following:

 

3.1         The general administration of the Plan shall be placed in the
Administrative Committee. The Administrative Committee shall consist of the
Senior Vice President, Human Resource Services, Southern Company Services, Inc.
(which position is the successor to the Vice President, System Compensation and
Benefits, Southern Company); the Chief Financial Officer, Southern Company
Services, Inc.; the Vice President, Tax, Southern Company Services, Inc.; and
the Comptroller of Southern Company; or any other position or positions that
succeed to the duties of the foregoing positions. Any member may resign or may
be removed by the Board of Directors and new members may be appointed by the
Board of Directors at such time or times as the Board of Directors in its
discretion shall determine. The Administrative Committee shall be chaired by the
Senior Vice President, Human Resource Services, Southern Company Services, Inc.
and may select a Secretary (who may, but need not, be a member of the
Administrative Committee) to keep its records or to assist it in the discharge
of its duties. A majority of the members of the Administrative Committee shall
constitute a quorum for the transaction of business at any meeting. Any
determination or action of the Administrative Committee may be made or taken by
a majority of the members present at any meeting thereof, or without a meeting
by resolution or written memorandum concurred in by a majority of the members.

 

 

 

 



 

 

2.

Except as amended herein, by this First Amendment, the Plan shall remain in full
force and effect as amended and restated by the Company.

IN WITNESS WHEREOF, the Company, through its duly authorized officer, has
adopted the First Amendment to the Southern Company Supplemental Executive
Retirement Plan, as amended and restated as of May 1, 2000, this 21st day of
March, 2006.

 

 

SOUTHERN COMPANY SERVICES, INC.

 

Attest:

By: /s/Robert A. Bell                                       

/s/Dennis A. Stone                     

Secretary

Its: SVP, Human Resource Services

 

 

 

2

 

 

 